Name: Commission Regulation (EC) No 1301/96 of 5 July 1996 laying down detailed rules of application for the management in 1996 of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 in Bulgaria
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  agricultural activity
 Date Published: nan

 S. 7. 96 I~EN1 Official Journal of the European Communities No L 167/5 COMMISSION REGULATION (EC) No 1301/96 of 5 July 1996 laying down detailed rules of application for the management in 1996 of a quota of preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 in Bulgaria with Bulgaria (% as last amended by Regulation (EC) No 2252/95 f), should be replaced, as from 1 January 1996, by a new Regulation, while retaining the type of manage ­ ment and the other detailed rules of application; Whereas the type of management concerned requires close collaboration between the Member States and the Commission, which must, in particular, be able to monitor the progress made in using up the tariff quota and inform the Member States thereof; Whereas the licences for the import of the products in question within the aforementioned quota should be issued after a scrutiny period and with the fixing, where necessary, of a single percentage reduction for the quanti ­ ties applied for; Whereas, in particular, checks should be made to ensure that the products are of Bulgarian origin; Whereas provision should be made to specify the infor ­ mation to be included in the applications and licences; Whereas with a view to the sound management of the scheme, provision should be made for the security rela ­ ting to the import licences for the said scheme to be fixed at ECU 25 per tonne; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure , of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotia ­ tions ^), as amended by Regulation (EC) No 1 194/96 (3), and in particular Article 8 thereof, Whereas the Europe Agreement between the European Communities and their Member States, of the one part, and Bulgaria, of the other part (4), provides for the opening of a Community tariff quota for preparations of a kind used in animal feeding falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria; Whereas the customs duty applicable to imports within that quota was reduced to 20 % for the second half of 1995 pursuant to Council Regulation (EC) No 2179/95 (*); whereas this reduction was extended to apply to 1996 pursuant to Regulation (EC) No 3066/95 and whereas it is therefore necessary to implement this improved conces ­ sion in respect 1996; Whereas as a result of extending the reduction and in the interests of clarity, Commission Regulation (EC) No 1550/94 of 30 June 1994 laying down detailed rules of application for the management of a quota of prepara ­ tions of a kind used in animal feeding within CN codes 2309 90 31 and 2309 90 41 provided for in the Interim Agreement on trade and trade-related matters concluded HAS ADOPTED THIS REGULATION: Article 1 Products falling within CN codes 2309 90 31 and 2309 90 41 originating in Bulgaria and qualifying for a tariff quota for 1996 at a reduced rate of duty, in accor ­ dance with the Europe Agreement concluded with Bulgaria pursuant to Regulation (EC) No 3066/95, may be imported into the Community in accordance with the provisions of this Regulation . The rate of duty applicable and the quantities that may be imported are set out in the Annex hereto .(') OJ No L 368, 31 . 12. 1994, p. 5. 0 OJ No L 328, 30. 12. 1995, p . 31 . 3) OJ No L 161 , 29. 6. 1996, p. 2 . / ¦\ or Mn I 11 17 1994 (&lt;) OJ No L 166, 1 . 7. 1994, p. 43. P) OJ No L 230, 27. 9. 1995, p. 12.(4 OJ No L 223, 20 . 9 . 1995, p. 29. No L 167/6 I EN I Official Journal of the European Communities 6 . 7. 96  Importtold nedsat med 80 % (Bilaget til forord ­ ning (EF) nr. 1301 /96)  ZollermÃ ¤Ã igung um 80 % (Anhang der Verord ­ nung (EG) Nr. 1301 /96)  Ã Ã ±Ã Ã ¼Ã Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¹Ã Ã ±Ã ³Ã Ã ³Ã ® Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ 80 % [Ã Ã ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1301 /96]  80 % import duty reduction [Annex to Regulation (EC) No 1301 /96]  Droit Ã 1 importation rÃ ©duit de 80 % [annexe du rÃ ¨glement (CE) n0 1301 /96]  Dazio all importazione ridotto dell'80 % [Allegato del regolamento (CE) n . 1301 /96]  Met 80 % verlaagd invoerrecht (Bijlage bij Veror ­ dening (EG) nr. 1301 /96)  Direito de . importaÃ §Ã £o reduzido de 80 % [Anexo do Regulamento (CE) n? 1301 /96]  80 prosenttia alennettu tuontitulli [asetuksen (EY) N:o 1301 /96 liite] Article 2 To be accepted, applications for import licences must be accompanied by the original of the proof of origin, in the form of an EUR-1 certificate issued in Bulgaria in accor ­ dance with Protocol No 4 of the Europe Agreement for the products in question . Article 3 1 . Applications for import licences shall be lodged with the competent authorities in each of the Member States on the first working day of each week by 1 p.m., Brussels time. Licence applications must relate to a quan ­ tity equal to or greater than five tonnes of product and may not exceed 500 tonnes. 2. The Member States shall send the import licence applications to the Commission by telex or fax, by 6 p.m. at the latest, Brussels time, on the day they are lodged . 3 . By the Friday following the day on which the appli ­ cations are lodged, the Commission shall notify the Member States by telex or fax of the outcome of the licence applications. 4. Upon receipt of the Commission notification, the Member States shall issue the import licences. The term of validity of licences shall be calculated from the date they are issued. 5. The quantity released for free circulation may not be greater than that indicated in sections 17 and 18 of the import licence . To this end the figure '0' shall be entered in section 19 of the said licence . Article 4 In the case of products to be imported qualifying for the import duty reduction provided for in Article 1 , import licence applications and the licence shall include : (a) in section 8, the word 'Bulgaria'; the licence requires that importation take place from this country; (b) in section 24, on of the following indications:  80 % nedsatt importtull (bilaga till fÃ ¶rordning (EG) nr 1301 /96). Article 5 The amount of the security for the import licences provided for in this Regulation shall be ECU 25 per tonne. Article 6 Regulation (EC) 1550/94 is hereby placed. However, the licences issued under that Regulation shall remain valid during the normal term of validity. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996.  Derecho de importaciÃ ³n reducido en un 80 % [Anexo del Reglamento (CE) n ° 1301 /96] This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1996. For the Commission Franz FISCHLER Member of the Commission 6. 7. 96 fENl Official Journal of the European Communities No L 167/7 ANNEX The quantities imported into Bulgaria under the CN codes referred to in this Annex shall benefit from an 80 % reduction in import duty in 1996. Total quantity CN codes Description which may be imported in 1996 2309 90 31 Preparations of a kind used in animal feeding 2 800 tonnes 2309 90 41